                  COURTNEY C. HILL SBN: 210143)
                  SYLVIA JOO SBN: 38236)
              2   GORDON REE~ SCULLY MANSUKHAIVI LLP
                  633 West Fifth Street, 52nd Floor
              3   Los Angeles, CA 90071
                  Telephone: (213)576-5000
              4   Facsimile: (213)680-4470
                  cchill@grsm.com
              5   sjoo@grsm.com
              6 Attorneys for Defendant
                HEALTHSCOPE BENEFITS,INC.
              7
                MICHAEL D. NEWBORN (SBN: 305929)
              8 NELSON HARDIMAN LLP
                1100 Glendon Ave., 14t" Floor
              9 Los Angeles, CA 90024
                Telephone: (310)213-2800
             l0 Facsimile: 310)203-2727
                mnewborn nelsonhardiman.com                    ~`T'~ w~~~bn"~~S ~iAD~ ~~'~~ ~ _ y
             11
   O
    L           Attorneys for Plaintiff
   O
   GL
             12 HEALTHCARE ALLY
                MANAGEMENT OF
a N O
•~~o,        13 CALIFORNIA,LLC
 ~ ~Q
~ `U         14
   ~.+
,~ ~ d                            iJNITED STATES DISTRICT COURT
 ~p ~
    ~"" C    15
e we
 Q bd    y
                                 CENTRAL DISTRICT OF CALIFORNIA
             16
~ 3'~
   M
   M         1/

                  HEALTHCARE ALLY                        CASE NO: 2:19-cv-02624-DSF-
             18   MANAGEMENT OF CALIFORNIA,              ssx
                  LLC,                                   District Judge: Dale S. Fischer
             19                                          Magistrate Judge: Suzanne H.
                                     Plaintiff,          Segal
             20
                      vs.
             21                                          STIPULATION AND
                HEALTHSCOPE BENEFITS,INC.                         ]PROTECTIVE
             22 and DOES 1-100,                           RDER
             23                      Defendants.
                                                         DISCOVERY MATTER
             24
             25
             26
             27       IT IS HEREBY STIPULATED by and between Plaintiff HEALTHCARE
             28   ALLY MANAGEMENT OF CALIFORNIA,LLC and Defendant

                                                   -1-
       Case ~ i9-cv-02624-DSF-SS DaciatTient 16 filed 08/09/ 9 Page 2 of ~5 Page ID #:179



            1   HEALTHSCOPE BENEFITS,INC.,(collectively referred to as "the Parties"), by
            2   and through their counsel of record, that in order to facilitate the exchange of
            3   information and documents which may be subject to confidentiality limitations on
            4   disclosure due to federal laws, state laws, and privacy rights, the Parties stipulate
            5   as follows:
           6           1.             In this Stipulation and Protective Order, the words set forth
            7   below shall have the following meanings:
            8                 a.      "Proceeding" means the above-entitled proceeding, United
            9 States District Court for the Central District of California Case No. 2:19-cv-
           l0 02624-DSF-SS.
           11                 b.      "Court" means District Judge Dale S. Fischer, Magistrate
   L
   O
   0       12   Judge Suzanne H. Segal, or any other Judge to which this Proceeding may be
   w .,
"~ N
.a ~n O
      o,
           13   assigned, including Court staff participating in such proceedings.
~ ~d
a `~       14                 c.      "Confidential" means any information which is in the
~~
 G ~ pp
 o w• ~    15   possession of a Designating Party who believes in good faith that such information
^~ G~+ Q
ow         16   is entitled to confidential treatment under applicable law, including any patient
~ 3'~
   M
           1/   health information required to be kept confidential under any state or federal law,
           18   including 45 C.F.R. Parts 160 and 164 promulgated pursuant to the Health
           l9   Insurance Portability and Accountability Act of 1996 (see 45 C.F.R. §§ 164.501 &
           20   160.103).
           21                 d.      "Confidential Materials" means any Documents, Testimony or
           22   Information as defined below designated as "Confidential" pursuant to the
           23   provisions of this Stipulation and Protective Order and includes, but is not limited
           24   to, materials designated as "Attorney-Eyes Only".
           25                 e.      "Attorney-Eyes Only" means any Confidential Materials which
           26   are in the possession of a Designating Party who believes in good faith that such
           27   information should not be disclosed to anyone other than a Party's attorney.
           28                 f.      "Designating Party" means the Party that designates Materials

                                                        -2-
                                   STIPULATION AND fPROPO~
       Case 2    -cv-02G24-DSF-SS DocurYienT 16 Filed 08/09/19 Page 3 of 15 Page ID #:180



           1    as "Confidential" or "Attorney-Eyes Only".
          2                  g•      "Disclose" or "Disclosed" or "Disclosure" means to reveal,
           3    divulge, give, or make available Materials, or any part thereof, or any information
          4     contained therein.
           5                 h.      "Documents" means (i) any "Writing," "Original," and
          6 "Duplicate" as those terms are defined by California Evidence Code Sections 250,

           7    255, and 260, which have been produced in discovery in this Proceeding by any
           8    person, and (ii) any copies, reproductions, or summaries of all or any part of the
          9 foregoing.

          l0                 i.      "Information" means the content of Documents or Testimony.
          11                 j.      "Testimony" means all depositions, declarations or other
  0
  0
  G~
          12    testimony taken or used in this Proceeding.
a N O
a ~o~     13           2.     The Designating Party shall have the right to designate as
  ~;
~ y
  ~ V     14 "Confidential" any Documents, Testimony or Information that the Designating
~~ d
C y ~
p r"' C   IS    Party in good faith believes to contain non-public information that is entitled to
L ~" Q
o ~~      16    confidential treatment under applicable law.
~ 3~
  M
  M       17          3.      The Designating Party shall have the right to designate as "Attorney-
          18    Eyes Only" any Confidential Materials that the Designating Party in good faith
          19    believes to contain non-public information that is entitled to confidential treatment
          20    under applicable law and that which should not be seen by any person other than a
          21    Party's attorney.

          22           4.     The entry of this Stipulation and Protective Order does not alter,
          23    waive, modify, or abridge any right, privilege or protection otherwise available to
          24    any Party with respect to the discovery of matters, including but not limited to any
          25    Party's right to assert the attorney-client privilege, the attorney work product
          26    doctrine, or other privileges, or any Party's right to contest any such assertion.
          27          5.     Any Documents, Testimony or Information to be designated as
          28 "Confidential" or "Attorney-Eyes Only" must be clearly so designated before the

                                                          -3-
                                                                 PROTECTIVE ORDER
      Case     L9-cv-02624-DSF-SS DocurY~ent 16 Filed (78/Q9/19 Page 4 of 15 Page ID x#:181




           1   Document, Testimony or Information is Disclosed or produced. The parties may
           2   agree that the case name and number are to be part of the "Confidential" or
           3 "Attorney-Eyes Only" designation. The "Confidential" or "Attorney-Eyes Only"

           4   designation should not obscure or interfere with the legibility of the designated
           5   Information.
           6                  a.      For Documents (apart from transcripts of depositions or other
           7   pretrial or trial proceedings), the Designating Party must affix the legend
           8 "Confidential" and/or redact or obscure all confidential information on each page

           9   of any Document containing such designated Confidential Material.
          l0                  b.      For Testimony given in depositions the Designating Party may
          11   either:
  L
  0
  0       12                          i.    identify on the record, before the close of the deposition,
  w
p"' c o
a ~~      13               all "Confidential" Testimony, by specifying all portions of the

~ L V     14               Testimony that qualify as "Confidential;" or
~~~ d
= y o~
0 4• ~    15                          ii.   designate the entirety of the Testimony at the deposition
~ w d
o y~      16               as "Confidential" (before the deposition is concluded) with the right
~ 3'~
          17               to identify more specific portions of the Testimony as to which
          18               protection is sought within 30 days following receipt of the
          19                  deposition transcript. In circumstances where portions of the
          20               deposition Testimony are designated for protection, the transcript
          21               pages containing "Confidential" Information may be separately
          22                  bound by the court reporter, who must affix to the top of each page
          23               the legend "Confidential," as instructed by the Designating Party.
          24               c.         For Information produced        in some form        other than
          25   Documents, and for any other tangible items, including, without limitation,
          26   compact discs or DVDs,the Designating Party must affix in a prominent place on
          27   the exterior of the container or containers in which the Information or item is
          28   stored the legend "Confidential" or "Attorney-Eyes Only". If only portions of

                                                        -4-
                                   STIPULATION AND ~PROPO~
      C1s2 i   L9-cv-02624-DSF-SS Document 16 Filed 08/09/19 Page 5 of 15 Page ID x:182



          1    the Information or item warrant protection, the Designating Party, to the extent
          2    practicable, shall identify the "Confidential" or "Attorney-Eyes Only" portions.
          3          6.    The inadvertent production by any of the undersigned Parties or non-
          4    Parties to the Proceedings of any Document, Testimony or Information during
          5    discovery in this Proceeding without a "Confidential" or "Attorney-Eyes Only"
          6    designation, shall be without prejudice to any claim that such item is
          7 "Confidential" or "Attorney-Eyes Only" and such Party shall not be held to have

          8    waived any rights by such inadvertent production. In the event that any Document,
          9 Testimony or Information that is subject to a "Confidential" or "Attorney-Eyes
         to    Only" designation is inadvertently produced without such designation, the Party
         11    that inadvertently produced the document shall give written notice of such
  L
  O
 0       12    inadvertent production within twenty (20) days of discovery of the inadvertent
 w
a C O
a ~~     13    production, together with a further copy of the subject Document, Testimony or

~ w
  ~ V    14    Information designated as "Confidential" or "Attorney-Eyes Only" (the
~~  d
o w °D   15 "Inadvertent Production Notice"). Upon receipt of such Inadvertent Production
e we
o~       16    Notice, the Party that received the inadvertently produced Document, Testimony
~ 3`'
 M
 M       17    or Information shall promptly destroy the inadvertently produced Document,
         18    Testimony or Information and all copies thereof, or, at the expense of the
         19 producing Party, return such together with all copies of such Document,
         20    Testimony or Information to counsel for the producing Party and shall retain only
         21    the "Confidential" or "Attorney-Eyes Only" designated Materials. Should the
         22    receiving Party choose to destroy such inadvertently produced Document,
         23    Testimony or Information, the receiving Party shall notify the producing Party in
         24    writing of such destruction within ten (10) days of receipt of written notice of the
         25    inadvertent production. This provision is not intended to apply to any inadvertent
         26    production of any Information protected by attorney-client or work product
         27    privileges. In the event that this provision conflicts with any applicable law
         28    regarding waiver of confidentiality through the inadvertent production of

                                                  -5-
                             STIPULATION AND fPROPOSEDI PROTECTIVE ORDER
       C1se c   L9-cv-02G24-DSF-SS Document 16 Filed 08/09/19 Page 6 of 15 Page fD #:183



           1    Documents, Testimony or Information, such law shall govern.
           2          7.       In the event that counsel for a Party receiving Documents, Testimony
           3    or Information in discovery designated as "Confidential" or "Attorney-Eyes Only"
           4    objects to such designation with respect to any or all of such items, said counsel
           5    shall advise counsel for the Designating Party, in writing, of such objections, the
           6    specific Documents, Testimony or Information to which each objection pertains,
           7    and the specific reasons and support for such objections (the "Designation',,
           8    Objections"). Counsel for the Designating Party shall have thirty (30) days from.,
           9    receipt of the written Designation Objections to either (a) agree in writing to de-
          10    designate Documents, Testimony or Information pursuant to any or all of the
                                                                  ~✓rs~ay„~ ~ L-Pte. c3 ~1—
          11    Designation Objections and/or (b) file a motion with the Court seeking to uphold
  ~.
  0
  0
   w r.
          12    any or all designations on Documents, Testimony or Information addressed by the
p" c o
a ~~      13    Designation Objections (the "Designation Motion"). Pending a resolution of the

a.~~      14    Designation Motion by the Court, any and all existing designations on the
,~.
  ~ d
C y pD
~ ~+Q
  `"" o
          15    Documents, Testimony or Information at issue in such Motion shall remain in
~
o~        16    place. The Designating Party shall have the burden on any Designation Motion of
~ 3'~
  M
  M       1/    establishing the applicability of its "Confidential" or "Attorney-Eyes Only"
          18    designation. In the event that the Designation Objections are neither timely agreed
          19    to nor timely addressed in the Designation Motion, then such Documents,
          20    Testimony or Information shall be de-designated in accordance with the
                                                                         /~riOr f7 ~~7 /~~ ~ h? ~h Ns
          21    Desi nation Objection applicable to such material. aju~o~~ s~lr              ~1ia~
                           ~r~ ~+ ~rYi4J / "~ ~SCOr~                                   ~q
                                                             vcC:2. pip C~cQv/G O•'I c/LG~.(
                                                                                                    2. .S

          22          8.       Access to and/or Disclo~f Confidential Materials esignated'as
                                                                                 ~~a~ ~
          23 "Confidential" shall be permitted only to the following persons:

          24                   a.    the Court;                                      ~5~~;~

          25                   b.    (1) Attorneys of record in the Proceedings and their affiliated
          26    attorneys, paralegals, clerical and secretarial staff employed by such attorneys who
          27    are actively involved in the Proceedings and are not employees of any Party.(2)
          28    In-house counsel to the undersigned Parties and the paralegal, clerical and


                                                AND [PROPOSED]PROTECTIVE ORDER
           Cas@ e k~L9-cv-Q2G24-DSF-SS   DocurY7ent 16 Filed 08/09/x.9 Page 7 of ~5 Page ID #:184



               1   secretarial staff employed by such counsel. Provided, however, that each non-
               2   lawyer given access to Confidential Materials shall be advised that such Materials
               3   are being Disclosed pursuant to, and are subject to, the terms of this Stipulation
               4   and Protective Order and that they may not be Disclosed other than pursuant to its
               5   terms;
               6                c.    those officers, directors, partners, members, employees and
               7   agents of all non-designating Parties that counsel for such Parties deems necessary
               8   to aid counsel in the prosecution and defense of this Proceeding; provided,
               9   however, that prior to the Disclosure of Confidential Materials to any such officer,
              10   director, partner, member, employee or agent, counsel for the Party making the
              11   Disclosure shall deliver a copy of this Stipulation and Protective Order to such
      L
      O
  0           12   person, shall explain that such person is bound to follow the terms of such Order,
a ~~
  ~o
a ~~          13   and shall secure the signature of such person on a statement in the form attached
v1    y^


R
~~i   L U
              14   hereto as E~ibit A;
~~
o w on        15                d.    court reporters in this Proceeding (whether at depositions,
f wd
o ~~          16   hearings, or any other proceeding);
~ 3a
      M
              17                e.    any deposition, trial or hearing witness in the Proceeding who
              18   previously has had access to the Confidential Materials, or who is currently or was
              19   previously an officer, director, partner, member, employee or agent of an entity
              20   that has had access to the Confidential Materials;
              21                f.    any deposition or non-trial hearing witness in the Proceeding
              22   who previously did not have access to the Confidential Materials; provided,
             23    however, that each such witness given access to Confidential Materials shall be
              24   advised that such Materials are being Disclosed pursuant to, and are subject to, the
              25   terms of this Stipulation and Protective Order and that they may not be Disclosed
              26   other than pursuant to its terms;

             27                 g.    mock jury participants, provided, however, that prior to the
             28    Disclosure of Confidential Materials to any such mock jury participant, counsel for

                                                          -7-
                                               N AND [PROPOSED]PROTECTIVE ORDER
         Case 2k~19-cv-02G24-DSF-SS Document 16 Filed 08/09/19 Page 8 of 15 Page !D #:185



             1   the Party making the Disclosure shall deliver a copy of this Stipulation and
             2   Protective Order to such person, shall explain that such person is bound to follow
             3 ~ the terms of such Order, and shall secure the signature of such person on a

             4 ~ statement in the form attached hereto as Exhibit A;

             5                h.     outside experts or expert consultants consulted by the
            6    undersigned Parties or their counsel in connection with the Proceeding, whether or
             7   not retained to testify at any oral hearing; provided, however, that prior to the
             8   Disclosure of Confidential Materials to any such expert or expert consultant,
             9   counsel for the Party making the Disclosure shall deliver a copy of this Stipulation
            10   and Protective Order to such person, shall explain its terms to such person, and
            11   shall secure the signature of such person on a statement in the form attached hereto
   L
   O
   0
   Gz+
            12   as E~ibit A. It shall be the obligation of counsel, upon learning of any breach or
a N O
a go,       13   threatened breach of this Stipulation and Protective Order by any such expert or
   r.+

per., i
      wV
            14   expert consultant, to promptly notify counsel for the Designating Party of such
,~ ~
~w w        15   breach or threatened breach;
~o ~
   wQ
            16               i.      third party witnesses whether or not they will testify at any oral
~ 3'~
  M
  M         17   hearing; provided, however, that prior to the Disclosure of Confidential Materials
            18   to any such third party witness, counsel for the Party making the Disclosure shall
            19 deliver a copy of this Stipulation and Protective Order to such person, shall explain
           20    its terms to such person, and shall secure the signature of such person on a
            21   statement in the form attached hereto as Exhibit A; and
           22                j.      any other person that the Designating Party agrees to in writing.
           23          9.    Access to and/or Disclosure of Confidential Materials designated as
           24 "Attorney-Eyes Only" shall be permitted only to the following persons:

           25               (1) Attorneys of record in the Proceedings and their affiliated
           26                attorneys, paralegals, clerical and secretarial staff employed by such
           27                attorneys who are actively involved in the Proceedings and are not
           28                employees of any Party.

                                                       -8-
                                   TIPULATION AND fPROPO~
       Case     L9-cv-Q2624-DSF-SS Document 16 Filed 08109119 Page 9 of 15 Page ID #;186



            1               (2) In-house counsel to the undersigned Parties and the paralegal,
            2                clerical and secretarial staff employed by such counsel. Provided,
            3                however, that each non-lawyer given access to Confidential Materials
            4                shall be advised that such Materials are being Disclosed pursuant to,
            5                and are subject to, the terms of this Stipulation and Protective Order
            6                and that they may not be Disclosed other than pursuant to its terms.
            7          10. Confidential Materials shall be used by the persons receiving them
            8   only for the purposes of preparing for, conducting, participating in the conduct of,
           9    and/or prosecuting and/or defending the Proceeding, and not for any business or
           10   other purpose whatsoever.
           11          1 1. Any Party to the Proceeding (or other person subject to the terms of
   L
   O
   0       12   this Stipulation and Protective Order) may ask the Court, after appropriate notice
  w
a 'n ~
"~ N
.a ~n O
      o,
           13 to the other Parties to the Proceeding, to modify or grant relief from any provision
 ~ ~Q
~ ~ U      14 ofthis Stipulation and Protective Order P✓~~~ ~° L ~ ~~ 3~'~`'~'"~
~~                                                    ~           C0v✓~ `S ,HOC ~ rOCQ_~ea-
 _~
 ~ '~ a
           15         12. Entering into, agreeing to, and/or complying with the terms of this
°
~ w d
 o~        16   Stipulation and Protective Order shall not:
~ 3'~
   M
   b
           17                a.     operate as an admission by any person that any particular
           18   Document, Testimony or Information marked "Confidential" or "Attorney-Eyes
           19   Only" contains or reflects trade secrets, proprietary, confidential or competitively
           20   sensitive business, commercial, financial or personal information; or
           21                b.     prejudice in any way the right of any Party (or any other
           22   person subject to the terms of this Stipulation and Protective Order):
           23                       i.    to seek a determination by the Court of whether any
           24                particular Confidential Material should be subject to protection as
           25                "Confidential" or "Attorney-Eyes Only" under the terms of this
           26                Stipulation and Protective Order; or
           27                       ii.   to seek relief from the Court on appropriate notice to all
           28                other Parties to the Proceeding from any provisions) of this


                                                        POSED]PROTECTIVE ORDER
        Case 2: ~9-cv-02624-DSF-SS Dacument 16 filed 08/09f19 P~xc~e 10 of 15 Page ID #;187



            1                Stipulation and Protective Order, either generally or as to any
            2                particular Document, Material or Information.
            3          13. Any Party to the Proceeding who has not executed this Stipulation
            4   and Protective Order as of the time it is presented to the Court for signature may
            5   thereafter become a Party to this Stipulation and Protective Order by its counsel's
            6   signing and dating a copy thereof and filing the same with the Court, and serving
            7   copies of such signed and dated copy upon the other Parties to this Stipulation and
            8   Protective Order.
            9          14. Any Information that may be produced by a non-Party witness in
           10   discovery in the Proceeding pursuant to subpoena or otherwise may be designated
           11   by such non-Parry as "Confidential" or "Attorney-Eyes Only" under the terms of
  0
  0
  f~
  ..,
           12   this Stipulation and Protective Order, and any such designation by a non-Party
p" n o
~ ~~       13 ~ shall have the same force and effect, and create the same duties and obligations, as
  ~.+
    i V
G~~,.~
           14   if made by one of the undersigned Parties hereto. Any such designation shall also
,~ ~
C ~ p~
 ~ ~~
           15   function as a consent by such producing Party to the authority of the Court in the
'~wQ
o~         16   Proceeding to resolve and conclusively determine any motion or other application
~ 3~'
  M
  0        17   made by any person or Party with respect to such designation, or any other matter
           18   otherwise arising under this Stipulation and Protective Order.
           19          15. If any person subject to this Stipulation and Protective Order who has
           20 ~ custody of any Confidential Material's receives a subpoena or other process

           21 ("Subpoena") from any government or other person or entity demanding

           22   production of Confidential Materials, the recipient of the Subpoena shall promptly
           23   give notice of the same by electronic mail transmission, followed by either express
           24   mail or overnight delivery to counsel of record for the Designating Party, and shall
           25   furnish such counsel with a copy of the Subpoena. Upon receipt of this notice, the
           26   Designating Party may, in its sole discretion and at its own cost, move to quash or
           27   limit the Subpoena, otherwise oppose production of the Confidential Materials,
           28   and/or seek to obtain confidential treatment of such Confidential Materials from

                                                        - l0-
          Case 2:t~9-cv-02624-DSF-SS Document 16 Fi#ed 08/09f19 Page 11 of 15 Page ID #:188



               1   the subpoenaing person or entity to the fullest extent available under law. The
               2   recipient of the Subpoena may not produce any Documents, Testimony or
               3   Information pursuant to the Subpoena prior to the date specified for production on
               4   the Subpoena.
               5          16. Nothing in this Stipulation and Protective Order shall be construed to
               6   preclude either Party from asserting in good faith that certain Confidential
               7   Materials require additional protection. The Parties shall meet and confer to agree
               8   upon the terms of such additional protection.
               9          17. If, after execution of this Stipulation and Protective Order, any
              l0 Confidential Materials submitted by a Designating Party under the terms of this
              11   Stipulation and Protective Order is Disclosed by anon-Designating Party to any
    L
    O

    w
              12   person other than in the manner authorized by this Stipulation and Protective
a N O
J ~n e,
              13   Order, the non-Designating Party responsible for the Disclosure shall bring all
a `U
    a.+
              14   pertinent facts relating to the Disclosure of such Confidential Materials to the
0'~ V1    d

O w ~
              15   immediate attention of the Designating Party.
e we
o ~~          16          18. This Stipulation and Protective Order is entered into without
~ 3'~
    M
    M         1/   prejudice to the right of any Party to knowingly waive the applicability of this
              18   Stipulation and Protective Order to any Confidential Materials designated by that
              19 Party. If the Designating Party uses Confidential Materials in anon-Confidential
              20   manner, then the Designating Party shall advise that the designation no longer
              21   applies.
              22          19. The Parties shall meet and confer regarding the procedures for use of
              23 ~ Confidential Materials during the Proceeding and shall seek the entry of an

              24   appropriate order, if necessary.
              25         20.    Nothing in this Stipulation and Protective Order shall affect the
              26   admissibility into evidence of Confidential Materials, or abridge the rights of any
              27   person to seek judicial review or to pursue other appropriate judicial action with
              28   respect to any ruling made by the Court concerning the issue of the status of

                                                          -11-
                                                          ?OSEDI PROTECTIVE ORDER
       Case 2: ~9-cv-02624-DSF-SS dc~c~mment 16 Filed 08/09f19 Page 12 of 15 Page ID #:189



            1   Protected Material.
            2         21.     This Stipulation and Protective Order shall continue to be binding
            3   after the conclusion of this Proceeding and all subsequent proceedings arising
            4   from this Proceeding, except that a Party may seek the written permission of the
            5   Designating Party or may move the Court for relief from the provisions of this
            6   Stipulation and Protective Order. To the extent permitted by law, the Court shall
            7 retain jurisdiction to enforce, modify, or reconsider this Stipulation and Protective
            8 ~ Order, even after the Proceeding is terminated.

            9         23.     Upon written request made within thirty(30) days after the settlement
           10    or other termination of the Proceeding, the undersigned Parties shall have thirty
           11   (30) days to either (a) promptly return to counsel for each Designating Party all
   L
   O
  0
  w r,
           12    Confidential Materials and all copies thereof(except that counsel for each Party
p" C O
a ~~       13    may maintain in its files, in continuing compliance with the terms of this
d ~Q
a `U       14    Stipulation and Protective Order, all work product, and one copy of each pleading
o~j ~ d
C
p ~++ bD
  u"' C    15   filed with the Court [and one copy of each deposition together with the exhibits
'~wQ
Q bd   y
           16    marked at the deposition)]*, (b) agree with counsel for the Designating Party
~ 3`'
  M
  M
  b
           1/    upon appropriate methods and certification of destruction or other disposition of
           18    such Confidential Materials, or (c) as to any Documents, Testimony or other
           19   Information not addressed by sub-paragraphs (a) and (b), file a motion seeking a
           20    Court order regarding proper preservation of such Materials. To the extent
           21    permitted by law the Court shall retain continuing jurisdiction to review and rule
           22    upon the motion referred to in sub-paragraph (c) herein. *[The bracketed portion
           23   of this provision shall be subject to agreement between counsel for the Parties in
           24   each case.]
           25         24.     After this Stipulation and Protective Order has been signed by
           26   counsel for all Parties, it shall be presented to the Court for entry. Counsel agree to
           27   be bound by the terms set forth herein with regard to any Confidential Materials
           28   that have been produced before the Court signs this Stipulation and Protective

                                                   -12-
                               STIPULATION AND [PROPOSED]PROTECTIVE ORDER
       Case 2:~ ~9-cv-02624-DSF-SS Document 16 Filed 08/091 .9 p~c~e 13 of 15 Page lD #:190



             1   Order.
             2            25.   The Parties and all signatories to the Certification attached hereto as
             3   Exhibit A agree to be bound by this Stipulation and Protective Order pending its
             4   approval and entry by the Court. In the event that the Court modifies this
                  Stipulation and Protective Order, or in the event that the Court enters a different
            6    Protective Order, the Parties agree to be bound by this Stipulation and Protective
             7   Order until such time as the Court may enter such a different Order. It is the
             8   Parties' intent to be bound by the terms of this Stipulation and Protective Order
             9   pending its entry so as to allow for immediate production of Confidential
            l0   Materials under the terms herein.
            11         This Stipulation and Protective Order may be executed in counterparts.
   L
   O
   s
   w .,     12   Dated: August 9, 2019                       GORDON BEES SCULLY
~" C O
                                                             MANSUKHANI LLP
a ~~        13

a ~ V       14                                               By: s/S lvia Joo
~~ d                                                                  ourtney     i
 ~p ~~
    ~"' C   15                                                      Sylvia Joo
~ ~ Q
 o~                                                                 Attorneys for Defendant
            16                                                      HEALTHSCOPE BENEFITS,
`~ 3 a
   M
                                                                    INC.
   M        17

            18
                 Dated: August 9, 2019                       NELSON HARDIMAN LLP
            19
            20                                               By: s/Michael D. Newborn
                                                                 iviicnaei li.lvewnorn
            21                                                   Attorney for Plaintiff
                                                                 HEALTHCARE ALLY
            22                                                   MANAGEMENT OF
                                                                 CALIFORr1IA,LLC
            23

            24   Filer's Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(i) regarding signatures, I,
            25   Sylvia Joo, hereby attest that all other signatories listed concur in the content of
            26   this document and have authorized itsfiling.
            27
                                                                 s/S lvia ,Ioo
            28                                                    y via o0
                                                          -13-
        Case 2:~9-cv-0624-DSF-SS Document 16 Filed Q8/09/19 Page 14 of 15 Page ID #:191



             1                                   ORDER
             2       GOOD CAUSE APPEARING,the Court hereby approves this Stipulation
             3 ~', and Protective Orde~ ~S ~~'I~~2'~-e-~ ~~

             4       IT IS SO ORDERED.
             5

            6    Dated: ~ ~    °l
                                                  U.S. Magistra   udge Suzanne H. Segal
             7

             8

             9

            10

            11
    L

    s       12
    w .,
p., 'fl r
a ~~        13
~y
a ~.+Lv     14
    ~ ~

o w en      15
    c
~ w d
v       o   l6
    3'~
    M       1/


            10


            19

            20

            2l

            22

            23

            24

            25

            26

            27

            28

                                                   -14-
                                                   ?OSEDI PROTECTIVE ORDER
            Case 2:~~9-cv-02624-D5F-SS Document 16 Filed 08/09/19 Page 15 of 15 Page ID #:192



                        1                                       EXHIBIT A
                        2       CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
                        3         I hereby acknowledge that I,                 [NAME],
                        4                           [POSITION AND EMPLOYER],am about to receive
                        5   Confidential Materials supplied in connection with the Proceeding, Central District
                        6   of California Case No. 2:19-cv-02624-DSF-SS. I certify that I understand that the
                        7   Confidential Materials are provided to me subject to the terms and restrictions of
                        8   the Stipulation and Protective Order filed in this Proceeding. I have been given a
                        9   copy of the Stipulation and Protective Order; I have read it, and I agree to be bound
                       10   by its terms. I understand that Confidential Materials, as defined in the Stipulation
                       11   and Protective Order, including any notes or other records that may be made
       ~,
       w
                       12   regarding any such materials, shall not be Disclosed to anyone except as expressly
  ado                  13   permitted by the Stipulation and Protective Order. I will not copy or use, except
   :
   .
   Lv
  a.                   14   solely for the purposes of this Proceeding, any Confidential Materials obtained
  ~.
   ~~
      w on
      A                15   pursuant to this Protective Order, except as provided therein or otherwise ordered
   ~ wQ
  °~ 0                 16   by the Court in the Proceeding. I further understand that I am to retain all copies
  ~ 3'~
                       17   of all Confidential Materials provided to me in the Proceeding in a secure manner,
                       18   and that all copies ofsuch Materials are to remain in my personal custody until
                       19   termination of my participation in this Proceeding, whereupon the copies of such
                       20   Materials will be returned to counsel who provided me with such Materials.
                       21         I declare under penalty of perjury, under the laws ofthe State of California,
                       22   that the foregoing is true and correct. Executed this        day of           ,
                       23   20 , at
                       24   DATED:                                  C
                                                                            igna ure
                       25

                   26
                                                                              ress - i      a e, ip
                       27
                                                                            e ep one     um er
                   28
1 183366/46730427v,1


                                                                     -15-

                                           STIPULATION AND fPROPOS
